Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	the closest prior art of record is Bayeh US 6,012,098 “Servlet Pairing for isolation of the retrieval and rendering of Data”, Berger US 5,943,424 “System, method and article of manufacture for processing a plurality of transactions from a single initiation point on a multichannel, extensible flexible architecture,” and Gosling US 5,928,323 “Apparatus and Method for dynamically generating information with server-side software objects.” The closest NPL of record is Qin “Vocabulary Use in XML Standards in Financial Market Domain” Knowledge and Information Systems, 2004-05, Vol.6 (3), p.269-289.	The combined prior art does not teach or fairly suggest at least “converting the first set of internal objects into a document in a non- extensible Markup Language (XML) format by applying a first eXtensible Stylesheet Language (XSL) stylesheet to the first set of internal objects; generating a JavaScript program by applying a rule included in a second XSL stylesheet to at least a portion of the document in the non-XML format to generate a fragment of JavaScript programming code; generating a JavaScript program based on the fragment of JavaScript programming code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692